DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-19 as amended on 12/29/2021 are pending.
Claims 1-9 and 15-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 10/13/2021.
Claims 10-14 as amended on 12/28/2021 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to the claims as amended on 12/28/2021 have been fully considered and are persuasive. 
The rejection of claims under 35 U.S.C. 102(a) (1) as being anticipated by Wallis et al (J Transl Med (February 6, 2018), 16:24, pages 1-16) has been withdrawn because the cited reference does not teach the use of the claimed strain Bifidobacterium breve MCC1274 (FERM BP 11175). 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Wallis et al (J Transl Med (February 6, 2018), 16:24, pages 1-16) and CN 106389960 (February 2, 2017) has been withdrawn because the prior art does not teach or suggest the use of the claimed strain Bifidobacterium breve MCC1274 (FERM BP Bifidobacterium breve with regard to improving poor sleep (response page 7; specification tables 4-5). 
	Claims 10-14 as amended on 12/18/2021 are free from prior art of record and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shelly Cermak on 2/15/2022.
The application has been amended as follows: 
                                                IN THE CLAIMS:
	Claims 1-9 and 15-19 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653